Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered January 22, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
*406Judgment affirmed.
The defendant pleaded guilty to the crime of criminal sale of a controlled substance in the second degree as a lesser included offense of one of the counts of criminal sale of a controlled substance in the first degree charged in the indictment against him. Specifically, the defendant admitted that on August 3, 1984, he had sold a kilogram of cocaine to an undercover police agent, and that on two prior occasions he had sold a few ounces of cocaine tovthe same person.
The sentence imposed, which was the product of a negotiated plea, does not require reduction in the interest of justice (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80).
A review of the record reveals no basis for vacating the defendant’s guilty plea on the grounds of involuntariness or ineffective assistance of counsel. The defendant’s contentions with respect to these issues cannot be addressed on a direct appeal from the judgment because they involve matters dehors the record (see, People v Brown, 45 NY2d 852; People v Johnson, 73 AD2d 652). Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.